 ROYAL FORK OF WASH185Royal Fork of Washington,Inc.andHotel,Moteland Restaurant Employees Union,Local No. 294affiliated with Hotel & Restaurant Employees andBartenders InternationalUnion,AFL-CIO. Case19-CA-4134October 17, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIA2.Add the following as the last indentedparagraph of the notice:WE WILL notify the above-named employee, ifpresently serving in the Armed Forces of theUnited States, of her right to full reinstatement,upon application, in accordance with the SelectiveService Act, and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed ForcesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn June 24, 1969, Trial Examiner GeorgeChristensen issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended the dismissal of suchallegations.Thereafter, the General Counsel filedexceptionsandasupportingbrief,and theRespondent filed a brief in opposition, and insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyordersthattheRespondent,RoyalForkofWashington, Inc.,Yakima, Washington, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified:1.Add the following as paragraph 5 andrenumber the following paragraphs accordingly:5.Notify the above-named employee if presentlyserving in the Armed Forces of the United States, ofher right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.GEORGE CHRISTENSEN, Trial Examiner The Examinerconducted a hearing at Yakima, Washington, on January14 and 15, 1969, into issues raised by a November 25,1968, complaint' alleging that Royal Fork of Washington,Inc. (Respondent) violated Section 8(a)(l), (3), and (5) oftheNational Labor Relations Act, as amended (Act) inJuly and August of 1968.1There is no dispute over jurisdiction, the status of theUnion as a labor organization, the appropriateness of theemployee unit the Union sought to represent, and thesupervisory and agency status of the Respondent's generalmanager, Will Long, and its unit manager, Ron Wine'The issues are whether Long and Wine coercivelyinterrogated or conversed with various unit employees inJuly;whether Respondent on about August 1 imposedmore onerous working conditions on union supportersamong its employees than they had previously had;whether certain wage increases were granted about July 31inthe regular and ordinary course of business or todiscourage union support, whether Respondent dischargedunit employeesWayne Duff and Myrtle Darst in Julybecause of their union activities or for cause; whetherRespondent constructivelydischargedunitemployeesGlenn Cassidy, Ronald Craig and Michael Munsterman inAugust and, if so, whether they were so dischargedbecause of their union activities or for cause, whetherDavidHayson was a supervisor at the time of hisdischarge in July and, if not, whether he was dischargedfor union activity or for cause, whether the Union on July18andsubsequentlyrepresentedamajorityofRespondent'semployees in the unit, whether theRespondent refused to recognize and bargain with theUnion because of a good-faith doubt of its majorityrepresentative status or for the purpose of gaining time toundermine the Union and dissipate its support among theunit employees; lastly, whether by any one or more of theabove acts, if found, Respondent violated Section 8(a) ofthe Act.All parties appeared at the hearing and were affordedfullopportunity to introduce evidence, to examine andcross-examine witnesses, to argue orally and to file briefs.Briefswere submitted by the General Counsel and theRespondent.Based upon his review of the entire record, observationof the witnesses, perusal of the briefs and research, theExaminer enters the following-'A charge and amended charges were filed with the Regional Office onSeptember 20, October 21, and November 22, 1968'All events occurred in 1968'The supervisory status of Ethel Pierce, the head cook, and EdwinSchaffner, after his promotion from the unit to replace David Hayson asassistant unit manager, is likewise undisputed179NLRB No. 28 186DECISIONS OFNATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe Respondent admitted the jurisdictional facts andconclusions alleged in the complaint regarding commerceand labor organization. The Examiner therefore finds andconcludes that the Respondent was an employer engagedin commerce and in a business affecting commerce andthe Union was a labor organization within the meaning ofSection 2(2), (5), (6), and (7) of the Act at all timespertinentII.THE UNFAIR LABOR PRACTICESA.The Independent 8(a)(1 AllegationsIThe individual interrogations and July 30 meetingThe Union mailed a letter to Unit Manager Wine atYakima on July 22 asserting its representation of majorityof Respondent's unit employees, declaring its willingnessto submit its authorization cards for a cross-check againstcurrent payroll records by a disinterested party, notifyingRespondent it had filed a petition with the Board forcertificationas the employees' majority representative,4and stating it desired a meeting with the Respondent forthe purpose of negotiating a contract covering their wages,hours and working conditions. It was received by Wineand brought to the attention of General Manager Long onJuly 24.'Between that date (July 24) and July 30, Long andWine conducted a series of interrogations of the unitemployeesOn July 24, Long asked Michael Munsterman whetherhe had joined the Union; Munsterman replied that he had.Shortly thereafter,attheserving line,Wine askedMunstermanwhotheunion"instigators"were;Munsterman replied that he would rather not say. Winethen stated that he knew who one of them was, namely,Myrtle DarstMunsterman agreed that was so, and statedhe and Ronald Craig were also He also named PaulHaysom as a union supporter.6 Wine stated he would liketohaveMunsterman repeat his statements to Long.Munsterman and Wine proceeded to Long's office, whereMunsterman repeated to Long that he, Craig and Darstwere the union leaders among the employees Longexpressed his dismay at the employees seeking unionrepresentation, stated they were going behind his back,that unions were communistic, and that he was going tofight the union.Craig came into the restaurant later that same day(July 24) to turn in his time (he was not scheduled towork that day)Munsterman advised Craig he had toldLong and Wine that he, Craig and Darst were the unionleaders among the employees. Long saw Craig and toldhim he wanted to talk to him. Craig waited awhile but,aware he would be late if he did not leave to go home andchange clothes for an appointment, left without seeingLong. Long telephoned him after he arrived home, andasked him why he was supporting the Union Craigresponded that he did not believe the employees were'Case 19-RC-4879With the approval of the Regional Director, thepetition was withdrawn without prejudice in February of 1969'Haysom's testimony that Wine and Long discussed the letter with himon July 24 is undisputed'Wine so testifiedbeing treated right Long asked who else had joined. Craigdid not respond. Long stated he was disappointed in Craigand his going behind his back to the Union. He ended theconversation by saying he would see Craig in the morning.The following day Craig was called into Long's office.Both Long and Wine were present Long repeated hisinquiry as to why Craig had joined the Union, and Craiggave the same answer As he had with Munsterman, Longcharacterizedsupportofunionsasasteptowardscommunism, that unions were bad for Craig and for hischildren, stated that he (Long) did not want his childrengrowing up in a place where a person could not run hisown business, asserted the employees were being treatedfairly,and expressed his disappointment in Craig forsupporting the Union Long also contacted Carol Robertsat the restaurant in late July, and asked her if she hadsigned a union card She replied that she had Long thenasked why in hell she had signed something like that, towhich she made no responseLong also interrogated Dorothy Bergens between July24 and July 30 on the subject of whether she had signed aunion authorization card and received a negative response.Wine interrogatedRichardGranberg andMichaelMastelHe asked Granberg whether he had signedanything showing hisintentionto join the UnionGranberg replied that he had.Wine asked him why.Granberg responded that he did not think he was receivinga fair wage for the work he was performing. Wine repliedthat he ought to look for a better job if he was dissatisfiedwithhispresentoneGranberg stated he had beenlooking, but without successWine ended the exchange bywishingGranberg good luck in his job search. As toMastel,Wine opened the conversation by asking Mastel ifhe had signed a union card Mastel said that he had. Wineasked him why. Mastel replied that he liked the money ithad been indicated the Union might secure for theemployees.Wine rejoined that Mastel could look for ahigher paying job, at which Mastel remained silent. Winesubsequently referred to Granberg as Jimmy Hoffa and toMastel as Dave Beck.Both Long and Wine also interviewed Edwin Schaffnerduring the latter part of July' On learning that Schaffnerhad signed a union authorization card, Long reiterated hisdisappointment in Schaffner and his negative opinion oftheUnion and unionsin general.Schaffner was asked toname allof the employees he knew who had signed cardsfor the Union Schaffner named Craig, Munsterman,Darst,Mastel, EarlWayne Duff, and was not sure as toothers.Long did not testify,Wine did not deny any of thestatements attributed to him other than a general denialthat he knew Darst wasa unionleader at any time priorto her July 28 discharge (which is not credited) andconceded that he and Long did interrogate unit employeesbecause, as he put it, "Mr. Long did not have the feelingthat the majority of the employees were interested in theunion. .."The Respondent called a meeting of all unit employeesat the restaurant after the close of business on July 30.The meeting commenced at approximately 10.00 p.m. Itwas attended by Long, Wine and most of the unitemployees (the day help did not attend). Long chaired themeeting and repeated the comments he had madeearlieito individual employees regarding his opposition to theUnion He asked why the employees were dissatisfied. Theemployees responded with complaints over not being'Schaffner was still within the unit at this time ROYAL FORK OF WASH.187furnished uniforms, lack of adequate ventilation, workingconditions and wages. Long stated that since some jobshad been eliminated (Darst, Duff and Haysom weredischarged in late July)' there was more money for wageincreasesand suggested that employees desiring wageincreases see him the following day Craig asked whyDarst, Duff and Haysom were terminated Long declinedto give a reason. Long also asked those who had signedcards for the Union to hold up their hands. Some of theemployees who had signed held up their hands. Craigcommented that three who had signed cards were notthere, i e., Darst, Duff and Haysom.The Respondent did not deny the interrogations nor thetestimony of what occurred at the July 30 meeting; thedefense advanced was that they were noncoercive andgood-faith inquiries to determine the validity of theUnion's July 22 claim of majority representative statusamong the unit employees.It is clear, however, that both the individual inquiriesand the July 30 poll went far beyond the limits set out intheStruksnesdecision' for such efforts, as the Boardstated in that caseIn our view any attempt by an employer to ascertainemployee views and sympathies regarding unionismgenerally tends to cause fear of reprisal in the mind ofthe employee if he replies in favor of unionism and,therefore, tends to impinge on his Section 7 rights .. .Thatsuchfearisnotwithoutfoundationisdemonstrated by the innumerable cases in which theprelude to discrimination was the employer's inquiriesas to the union sympathies of his employees. . . Wehave . determined . . to adopt the following criteriaAbsent unusual circumstances, the polling ofemployees will be violative of Section 8(a)(1) of theAct unless the following safeguards are observed.(1) the purpose of the poll is to determine thetruth of a union's claim of majority,(2)thispurposeiscommunicated to theemployees,(3) assurances against reprisal are given,(4) the employees are polled by secret ballot, and(5) the employer has not engaged in unfair laborpractices or otherwise created a coercive atmosphereInthiscase,neitherLong nor Wine advised theemployees they interrogated individually about their unionsupport between July 24 and 30, nor those who wereasked to hold up their hands at the July 30 meeting if theywere union supporters, that they were simply trying todetermine if the Union's July 22 claim of majorityrepresentative status was valid, nor did they assure suchemployees that no reprisal was intended, nor did theyemploy a secret ballot The late July discharge of unionadherent,Haysom, admittedly for having sought toconcealhisaffiliationwith the Union, the late Julydischargesof union adherents, Darst and Duff,'° thetermination of Van Finger at the opening of the July 30meeting, and the antiunion tone of Long's remarks both inthe individual interrogations and at the July 30 meeting,hardly constitute the noncoercive atmosphere required by'Michael Van Finger also was terminated at the July 31 meetingWineasked what he was doing there (Van Finger had earlier indicated heintended to quit)Van Finger replied that he still was an employee andwanted to know what was going on Wine asked him what date he wasquittingVan Finger said he had not decided. Wine told him he wouldmake up his mind for him,atwhich Van Finger stated in that case, hewould quitWine then requested that he leave the meeting and Van Fingerdid so, before the meeting commenced'Struksnes ConstructionCo, Inc, 165 NLRB No 102the Board'sStruksnesdecision.The Examiner therefore finds and concludes that bytheir interrogations of unit employees Munsterman, Craig,Roberts,Borgens,Granberg,MastelandSchaffnerbetween July 24 and 30 concerning their union supportand activities and those of other employees, as detailedabove, Long and Wine violated Section 8(a)(1) of the Act.The Examiner further finds and concludes that by his pollof unit employees on July 30 at the mass meetingconcerning their union support, as detailed above, Longviolated Section 8(a)(1) of the Act2.The wage increases and interrogation of Corningand EmhoffThe complaint alleges four wage increases grantedabout July 30 to take effect August 1 were violative ofSection 8(a)(1) of the Act in that they were intended toinfluence the employees to which they were granted eitherto refrain from supporting the Union or to cease theirunion support. The Respondent defends on the ground theincreases were granted either due to promotion, changed(increased)jobresponsibilitiesormeritoriousjobperformance.The four employees who received increases effectiveAugust 1 were Edwin Schaffner, whose rate of pay wasincreased from $1.60 to $1 80 per hour, Ann Corning,whose rate of pay was increased from $1.25 to $1.40 perhour; Ronald Craig, whose rate of pay was increased from$1.35 for work during the week and $1 50 for weekendjanitorial work to $1.60 per hour for all work performed,and Steven Emhoff, whose rates of pay were the same asCraig'sbefore the increase, to $1.50 for all workperformed.Schaffner's increase accompanied his promotion to aposition outside the bargaining unit, i e., to assistant unitmanager Prior to the promotion, Schaffner worked as adishwasher, on the floor (carrying and removing trays,serving coffee and desserts, cleaning tables, etc.) and as ameatcarver Subsequent to the promotion, he made up thework schedules of the floor and kitchen help, assigned andsupervised their work, kept books, took charge of cashreceipts, including deposit thereof daily at the bank, andexercised general supervision over the operation of therestaurant, in conjunctionwithWine duringWine'spresenceand completely duringWine'sabsenceorunavailability. His new rate of pay ($1.80) was 5 cents lessthan the rate the predecessor in his position had receivedimmediately prior to his discharge.On the basis of the foregoing, the Examiner finds andconcludesthatSchaffner'sAugust 1 increase wasreasonably related to his increased job duties and newposition, in compensation therefor, not for the purpose ofpersuading Schaffner to desist from his prior support ofthe Union, and therefore not violative of Section 8(a)(l)of the ActCorning went to Long's office on July 31 pursuant tohis invitation at the July 30 meeting to visit him if a wageincrease was desired She requested a raise. Long asked-her why she felt entitled to one, and they discussed herduties and job performance Long asked her if she hadjoinedtheUnion (she had not been interrogatedpreviously about her union sentiments) and she repliedthat she had not. The parties stipulated at the beginningof the hearing that Long gave Corning a 5-cent increase to"The 8(a)(3) issues arising from the discharges of Haysom, Duff, andDarst will be discussed later in this Decision 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDa rate of $1 30 per hour, Corning testified, however,without contradiction or objection, that she was granted a15-cent-per-hour increase to $1 40 per hour"Emhoff approached Wine at the July 30 meeting andasked for a wage increase Several previous requests hadbeen denied.Wine brought Long into the discussion withEmhoff, in the course of which Emhoff was asked if hehad signed a union pledge card, to which he replied thathe had not He was informed that he had his raiseCraig conferred with Long and Wine after the July 30meeting about a raise and was advised they would thinkabout itCraig saw them again the next day (at Long'soffice)Long told Craig he and Wine had discussed a raisefor Craig and decided to give him $1.60 per hour, effectiveAugust 1 As Craig left Long's office, Wine commentedthat he hoped Craig would now forget the UnionIt is apparently Respondent's position that the Corningraise was a merit increase, since there was no change inher job duties or performance accompanying the increaseIn the case of Emhoff and Craig, their job duties didchange in late July. They assumed cooking duties duringthe late afternoon-evening hours performed by MyrtleDarst,afull-timeemployee,priortoher July 28discharge.Respondent contends that their August 1 increase wasgranted solely due to their changed job duties and not toinfluence their attitude towards the UnionThe timing of the increases to Craig, Emhoff andCorning (shortly after Long and Wine learned of theunioncampaignamong the unit employees andimmediately after learning that dissatisfaction with currentwage scales and union assurances it would seek higherrateswas a primary factor in employee support of theUnion), the grant of Emhoff and Corning's requestimmediately after ascertaining that neither had signed anauthorization card for the Union, Wine's comment that hehoped the higher raise granted to Craig than that grantedto Emhoff would lead Craig to abandon his support of theUnion, however, all support a contrary inference or, at thevery least, a mixed motivation for the grant thereofThe Examiner therefore finds and concludes thatRespondent'smotivation in substantial part in grantingtheCorning and Emhoff increases was to influenceCorning and Emhoff to refrain from union support and toinfluenceCraig to cease his support of the Union, andthereforeviolatedSection8(a)(1)of the Act TheExaminer further finds by interrogation of Emhoff on July30 and Corning on July 31 concerning their support of theUnion, as detailed above, Long further violated Section8(a)(1) of the Act.3. Imposition of more onerous working conditionsThe complaint alleges that Respondent violated Section8(a)(1)of the Act by the assignment of more onerousworking conditions by Long or Wine to union supportersamong its employees on or about August l than they hadreceived previouslyCraig testified that he went on a 1-week vacationstarting July 31, after his conversation with Long andWine about his $1 60 raise, returning to work aboutAugust 7; that following his return,Wine maintained aconstant surveillance over his working activities, on threeevenings made him stay later than usual to perform dutiesnormally carried out by the janitor, i.e , cleaning undertables,mopping the large refrigerator unit, cleaning theThe Examiner credits Corning's testimonytopsof stoves, and generally criticized himOtheremployees testified thatWine made them work harderthan they had been required to work prior to Wine's hire(on July 15)However, there was general corroboration both byCraigandotheremployeewitnessesthatworkingconditions became more onerous forallthe employees,both union suppporters and nonsupporters, afterWineassumed a management role at the restaurant on July 15,thatWine was belligerent and zealous in his relations withthe employeesfrom the time he started work,whereasprior toWine's hire Long and Haysom's administrationhad been relaxed and comfortable.On the basis of the foregoing, the Examiner finds andconcludes that the General Counsel failed to meet hisburdenofestablishingthatmore onerous workingconditions were imposed by the Respondent upon unionsupporters than upon nonsupporters on or about AugustI,andwillrecommend that this allegation of thecomplaint be dismissedB The Alleged 8(a)(3) ViolationsIThe Haysom dischargeDavid Haysom was hired as a busboy at $1 65 per hourwhen the restaurant opened in late March He was acollege student at the time As noted heretofore, Long wasin charge of the operation at that time and for severalmonths thereafterLongmade Haysom his assistant manager a fewmonths after the restaurant started business. He was incomplete charge of the restaurant operations duringLong's absences, and was paid $2.00 during the periods ofsuch absenceWhile Long was there, he was paid $1.85per hour. His major function was to direct the work of thebusboys on the floor. He also collected and deposited themoney receipts, and had keys to the safe and the doorsHe opened and closed the restaurantHe interviewedapplicants for busboy positions, on one occasion duringLong's absence discharged one busboy, and relieved thebusboys and sent them home when and if the workloadappeared to warrant decreasing the staff on duty.On about July 13, Haysom injured his back in a slipand fall at the restaurant. He was off several days andonly worked sporadically from that time to his July 29dischargeWine commenced employment as the local manager ofthe restaurant on July 15On July 18, Haysom, Schaffner, and Granberg visitedtheUnion's office and conferred with Business AgentDonald Carter. During the visit Haysom executed a unionauthorization card and gave it to Carter.On July 24, Haysom, who was off work, was requestedto come to the restaurant to confer with Long and WineOn his arrival, Long asked him what he knew about theUnion's July 22 letter referred to earlier, which Long hadbefore him. Haysom said he didn't know anything aboutit.Wine asked him who the Union's leader was. Haysomsaid he didn't know. Wine then asked him if Myrtle Darstwas the leader. Haysom repeated that he did not know.Haysom was then asked if he had signed a unionauthorization card, and replied that he had not At theconclusion of the conference, Haysom asked when heshould report in for work and was told to call in thefollowing Sunday, July 28.As noted heretofore, Munsterman informed Wine thatHaysom had signed a union authorization card. When ROYAL FORK OF WASH.189Haysom telephoned Wine on July 28, Wine asked him tocome in and talk to him the following day When Haysomarrived the following day, Wine informed Haysom he hadlearned that Haysom had signed a union card and askedhim why he had stated to the contrary Haysom admittedthat he had signed a card and said he was afraid to tellLong and Wine that he had done so Wine replied that hedid not want a liar as his assistant manager and thatHaysom was dischargedThe major question is whether or not Haysom was asupervisory employee and therefore excluded from theprotection of the Act at the time of the discharge. TheExaminer finds and concludes that he was He possessedthe authority to assign work to the employees under hisdirection or relieve them of work, to discharge employeesunder his control, to handle money receipts, to open andclose the restaurant, and to run the restaurant in theabsence of the manager. It is further notable that therewas no dispute over the supervisor status of EdwinSchaffner, Haysom's successor.Inasmuch as supervisors within the meaning of Section2(11) of the Act are not entitled to its protection, theExaminer finds and concludes that the Haysom dischargewas not violative of the Act and shall recommend that theportion of the complaint so alleging be dismissed 1S2The Duff dischargeEarlWayne Duff was employed by Respondent as abusboy when the restaurant opened in late March He wasa college freshman at the time Shortly thereafter, he wasassigned to work as a dishwasher and continued in thatjob until his discharge.His wife often accompanied him to the restaurant andwaiteduntilhe completed work, sitting out in therestaurant sectionOn a few occasions in May and June,she entered the kitchen area where the dishwashing workwas performed and assisted the dishwashers Sometime inJune, Duff was informed by Long and in turn informedhiswife that since she did not have a health card, sheshould cease doing any work in and stay out of thekitchen areaMrs.Duff continued coming to the restaurant withDuff thereafter and sat in a booth in the restaurant areawhile she waited for him to complete work, oftentimesbringing along a book to readDuff executed an authorization card for the Union onJuly 16 and turned it over to Craig for delivery to theUnionWhen Duff drove to work the evening of July 20, hewas accompanied by his wife and Mastel. They arrived atthe restaurant about 6.30 p mMastell and Duff went towork in the dishwashing area Duff's wife sat down in therestaurantarea.Mastel'swifearrived shortly beforeMastel and Duff came out into the restaurant area to eattheir dinner, at about 9 00 p.m. The two men informedtheirwives there were many dishes to be washed, theywould probably not finish up until about midnight, andsuggested the two women decide whether or not to waitand let them know.Shortly thereafter, Duff's wife decided to go home withMastel's wife in the Mastel car and to give Duff the keysto the Duff car so the two men could go home in it. Thetwo women went into the kitchen area, where they werestopped by Mrs. Long, who asked if there was anything49"National Freight,Inc.154 NLRB 621,Sopp's Inc,175NLRB Noshe could do for them. Mrs Duff replied no, there wasn't,and continued on towards the dishwashing areaMrsMastel went back to the washroom Before Mrs Duffreached her husband, Mr Long appeared and shoutedangrily atMrsDuff, ordering her to get out of thekitchen, and to stay out. Long then turned away and MrsDuff started out of the kitchen area, still not havingspoken to Duff. On her way out, Mrs Duff admittedlymade a gesture towards the place where Long hadappeared whichMastel described as giving Long "thefinger "WineobservedthegestureMrsDuffsubsequently gave the keys to the Duff car to MrsMastel, who in turn gave them to Wine for delivery toDuff with the message the two women were going homeThe Mastel and Duff apartments were across the hallfrom one anotherWine conferred with Long and insisted that Duff shouldbe fired, Long acquiescedWine called Duff to the officeafter he completed work and told him he was dischargedWhen queried as to the reason, Wine said it was becauseDuff's wife told Long to kiss her rear Duff argued heshould not be discharged for something his wife did. Winereplied that Duff was responsible for his wife's conduct.Duff related the exchange to his wife on arriving homeand she denied making any statement to LongThe next day Duff and his wife went to the restaurantto see LongWine met them and escorted them to theoffice In the course of discussing the discharge, Wine saidthe incident of the previous evening was not his onlyreason for discharging Duff, that he was dissatisfied withDuff'swork as well At the same conference, Winedismissed an inquiry as to whether Duff's union supporthad anything to do with the discharge with the statementthat he did not know anything about a union and later, toarepeat inquiry, that a union would not make anydifferenceTheGeneralCounselcontendsthatDuffwasdischarged because of his support of the Union and notfor the reasons given by WineWhile the original reasongiven by Wine for the discharge does appear rather flimsy,andDuff was not advised at any time during thepreceding several months of any shortcomings in his workperformance, it is nevertheless necessary to establish thatWine had some awareness or knowledge that Duff was aunion supporter before it may be maintained that this wasthe reason for his dischargeThe record is devoid of any evidence of knowledge onthe part of either Long or Wine that Duff was a unionsupporter prior to his July 20 dischargeThe Examiner therefore finds and concludes that theGeneral Counsel failed to meet his burden of establishingthatDuffwasdischargedforunionactivityandaccordingly shall recommend that the portions of thecomplaint so alleging be dismissed3TheDarst dischargeMyrtle Darst was hired on April I, a few days after therestaurant opened, as a cook She acted as a relief cookand salad maker for the day cook and generally workedduring the evening hours performing the cooking tasksrequired during the dinner period (the major items wereprepared by the day cook for dinner, but chicken wasfried and various short-order items were prepared duringthe dinner hours) She was hired by Long and guaranteeda minimum of 40 hours of work per week There were twoother full-time adult cooks, Ethel Pierce, the chief cookand supervisor, and Dorothy Borgens, both of whom 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDnormally worked days Darst was paid $1.65 per hour tostart, and was earning $1 75 per hour at the time of herdischargeItwas Darst who suggested the possibility of seekingunion representation to Craig, who was the leader of thestudentsworking at the restaurant. She made the intialcontact with the Union in early July and executed one ofthe union authorization cards on July 16Darst asked for and received permission from Long inMay to take a short vacation without pay extending fromThursday, July 25 through Sunday, July 28 Darst usuallyworked on relief on Saturday and SundayOn the weekend previous to her scheduled vacation, shedid not work either Saturday, July 19, or Sunday, July 20,due to illness She was still ill on Monday, July 21, andcalled the restaurant. She spoke to Don Franklin, anefficiency expert assigned to work with Long and Wine toimprove the restaurant operation where possible by cuttingcosts, increasing productivity, etc Franklin told her not toworry, he would cover her work that evening, and to callagainthe next day. She telephoned the next day, Tuesday,July 22, and talked to Wine He told her he wanted her tocome to work on Thursday, July 24, at 7.00 to 7.30 a in.She told Wine that Long previously gave her permissionto take a vacation commencing that Thursday and endingthe following Sunday, so she couldnot come inThursdaymorningWine replied that she might as well take offTuesday and Wednesday, July 22 and 23, and have a goodvacation. She thanked him and said she appreciated hisgiving her the additional time.On the morning of July 24 prior to leaving for hervacation,Darst went to the restaurant to pick up her payfor the previous working periodWine gave her the pay,told her to call him on her return on Sunday for herworking schedule for the following week, and expressedthe hope she would enjoy her vacation. As detailed above,Wine thereafter learned that Darst was one of the leadersof the movement to secure union representation.Darst telephonedWine on Sunday, July 28, to secureherworking schedule for the following weekWineinformed her that she was dischargedWhen she askedwhy, he stated her job had been eliminated. She askedhow a cook's job could be eliminated,sincethe cookingstillhad to be done He simply repeated that her job hadbeen eliminated. She asked to talk to Long, and wasinformed he was out of town.On Long's return the following Tuesday, July 30, Darstwent to see him. Long told her they wanted to reducelabor costs and had decided to have the boys do thenecessary cooking in the evening hours.Wine also entered the conversationand saidifhe hadhisway, he would have fired Darst the first few days hewas there, because she refused to taste some carrots shehad cooked. This was a reference to an incident aboutJuly 16, when Darst wasgoingtomake a ham casseroleatLong's instructionsShe was doubtful whether to usesome carrots left over from the previous day, and askedLong to taste themto ascertainwhether they should beused or discarded.Wine asked her why she didn't tastethem herself. She said they made her ill Long then tastedthe carrotsand saidthey seemed alright and to use them,which she did. The next day Wine called her at home (shewas off work) and asked what she had done to thecasseroleShe asked what he meant. He said they wantedto putiton the linethe next day but founditwas sourand couldn't be used. She replied that it was probablysour becausethe carrots were sour to start with.In the course of the July 30 conversation, Long alsoreferred to friction between Darst and Dorothy Borgens asa reason for her discharge. This was a reference to anincidentseveralmonthsprevious,whenLong hadinformed Darst she was creating problems with the dayhelp by not doing the backup work (preparing salads, etc.in the evening for use the following day). Darst asked hersupervisor,EthelPierce,what she was doing wrong.Pierce said she didn't have any complaints over Darst'swork, but she thought Dorothy Borgens had come to workand found no backup work performed, so it put her in abad position.Darst saidDorothy should have saidsomething to her, she didn't realize she was supposed tohave some backup work done for the next shift Darstthen asked Borgens about it, at which Borgens threatenedto quitLong came in and suggested a meeting. At themeeting Long admitted that Borgens had not made anycomplaints. It appeared that Pierce had complained toLong without saying anything to Darst. There were nofurther problems or complaints subsequently, and Borgensand Darst continued on excellent terms.The restaurant did attempt to use the student help toperform the cooking tasks after Darst's discharge.However, the effort lasted for only a few weeks. Mrs.Pierce complained of the extra burden it placed on thetwo full-time cooks, both in constantly attempting to trainboys to do the work and because the loss of one full-timecook placed too heavy and exhausting a workload on herand Borgens In late August, the restaurant hired anadditional full-time adult cook, Harriet Cobb.Respondent's president, Jerry L. Caven, testified that itis the policy of the restaurant chain which he heads and ofwhich the Yakima restaurant is a part, to employ studenthelp to the maximum degree possible, to realize the twinobjectivesof aiding the community and students byproviding employment which fits in with school schedulesand at the same time holding down labor costs. Winetestified that Franklin, Long and he jointly decided toreducelaborcostsandmaintaintheirpolicyofencouraging student employment by discharging Darst andreplacing her with student help The carrot-tasting incidentand the Borgens-Darst matter were also cited as groundsfor the discharge.The thrust of the labor cost reduction contention isreduced by the simultaneous increases of 15 cents per hourto Emhoff and 25 cents per hour to Craig for performingthecooking tasks for a short period after Darst'sdischarge and her replacement by another full-time adultcook approximatelyamonthafterher dischargeThecarrottastingandBorgens incidents are obviouslyafterthoughts,withoutsubstance,occurredsometimebefore the discharge, and do not reflect adversely onDarst.On the morning Darst picked up her check (July 24)Wine was friendly and requested that Darst call him onher return from vacation for her work schedule thefollowing week, subsequently Wine learned Darst was theleader of the Union's organizational efforts, on her returnfrom vacation, Wine informed her she was discharged andina conference a few days later was antagonistic andinformed Darst he would have liked to have fired her afew days after he came on the job. The Trial Examinerfinds and concludes that this complete change of attitudeonWine's part and the decision to discharge Darst wasprompted by his and Long's acquiring knowledge thatDarstwas the leader of the Union'sorganizationalcampaign and not in any cost reduction program or for ROYAL FORK OF WASH.191not tasting carrots or because of any friction betweenDarst and Borgens, and further finds and concludes byvirtue thereof the Respondent violated Section 8(a)(3) and(1) of the Act4.The Cassidy terminationGlennCassidywas employed by Respondent as abusboy inMay He was a high school student Hecontinued in the capacity of busboy until the terminationof his employmentHe executed a union authorization card on July 18 andturned it over to Craig for delivery to the Union At theemployee mass meeting on July 30, Cassidy held up hishand when Long asked all those present who had signedcards for the Union to do soTheGeneralCounsel contends that Cassidy wasconstructively discharged by the Respondent on August 4because of his union support. In the Examiner's judgment,the following testimony by Cassidy himself completelyrefutes that claim.Q When did you leave the Royal Fork'A You mean when did I quit?Q. Yes.A August 4Q. Why did you quit the Royal Fork9A. Because I didn't like Mr. Wine I didn't likeworking conditions, and my mother was pressuring meto quit because of the deal she heard about servingliquor while we were working.WhileCassidy related some acts of Wine directedtowards making him work harder, it was not establishedthat they occurred after July 30, nor were other thanWine's generally agressive conduct toward the employees.The Examiner finds and concludes that Cassidy quit ofhis own accord for the reasons he himself stated and wasnot constructively discharged by the Respondent becauseofhissupportof the Union, and therefore shallrecommend that those portions of the complaint allegingto the contrary be dismissed.5The Craigand Munsterman terminationsAsdiscussedandfoundheretofore,CraigandMunsterman were leaders with Darst of the unionorganizational effort among Respondent's employees, thisfactwas known to Long and Wine after July 24, andCraig was given a substantial wage increase and assignedto cooking duties during the evening hours along withEmhoff after Darst's dischargeTheGeneralCounselcontendsthatCraigandMunstermanwereconstructivelydischargedby theRespondent on August 14 because of their union activities.Munsterman, however, testified he had decided to quithis employment on August 14 even before he reported forwork that evening He too cited his dislike of Wine as oneof the major reasons he decided to quit He also cited hisunhappiness withWine's vacillation over giving him awage increase he had requested and thought he hadreceived on July 31.From the time of his employment in April,Munsterman worked as a busboy He was being paid$1 35 per hour when he approached Wine on July 31pursuant to the July 30 invitations at the mass meeting.Wine told Munsterman that he had been one of theemployees considered for a raise and that as a matter offact he had oneWine then told Munsterman he couldtake the rest of the day off if he desired since he hadrequested and received permission to be off work forseveral days commencing August 1 to make a vacationtrip to San Francisco.Munsterman returned to workabout August 7 and asked Wine what his new rate wasWine replied that he could not give Munsterman a raiseafter all, because labor costs had increasedMunstermanthen asked if he could change his work assignment frombusing to cookingWine said that he could and that assoon as he learned to cook without supervision, he wouldreceive a raiseHe then began working with Mrs Pierce,learning to cook, besides continuing to perform otherrestaurant work in the kitchen, at the serving line, and onthe floor, as the occasion required. At this time Craig wasreceiving $1.60 per hour and Emhoff $1.50 per hourAs noted heretofore, Munsterman stated that he haddecided to quit at the end of his shift on August 14, andhe so advised both Craig and Emhoff that eveningHowever, all three actually quit about midway throughthe shift, after an altercation between Emhoff and Wine.Itoccurred when a customer refused to accept some slicedroastbeef from Emhoff at the serving line. BothMunsterman and Craig were in the kitchen nearby Thecustomer stated she did not want any left-over beefEmhoff tried to assure her it was good beef but Wineinterceded, upbraided Emhoff for attempting to serve thebeef, and told him to take it back in the kitchen and getthe customer some fresh beef. Emhoff took the beef backin the kitchenwhereWine instructed Craig to put the beefin a different pan with a few more slices added, and thenbring it back to the serving counter The customer wasthen served.Emhoff, upset over the incident, announced he wasquitting shortly thereafterCraig joined him and said hewas quitting tooMunsterman, not to be left out, alsoquit, and the three left together.Emhoff, the direct recipient of Wine's ire, made noclaim of constructive discharge and frankly stated that hequit of his own accord because of Wine's disagreeableconduct and the embarrassment it caused him As earliernoted,Munsterman had decided to quit before he startedwork that evening and only advanced the hour of histermination- he had intended to finish out the shift untilthe beef incident occurred. Craig stated that the beefincident was the last straw, as far as he was concerned,that he was just fed up with Wine and the way he ran therestaurantAs earlier noted, Emhoff did not sign a unionauthorization card and had so informed Long and Wine,while Craig and Munsterman had signed cards and wereleaders in the campaign to secure union representationOn these facts, the Examiner finds and concludes thattheGeneralCounselhasnotprovedthatWineconstructively discharged Craig and Munsterman becauseof their support of the Union but rather finds that theyvoluntarily quit their employment because of their dislikeofWine and his arbitrary methods, and shall recommendthat those portions of the complaint alleging these twodischarges to be violative of the Act be dismissedC The Alleged8(a)(5) Violations1The unitAs noted heretofore, the parties agreed that the unit setforth in the Union's July 22 letter in which it claimedmajority representative status is an appropriate unit underSection 9 of the Act and the Examiner so finds. 192DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The union majorityThe General Counsel alleges that on the date the unionletter was sent, July 22, the Union represented a majorityof the employees in the unit.The parties concede that Dorothy Borgens, GlennCassidy,Ann Corning, Ronald Craig, Myrtle Darst,Steven Emhoft, Lyn Gauthier, Richard Granberg, TimHaney,MichaelMastel,MichaelMunsterman,RickPettengill,Carol Roberts, Edwin Schaffner, and MichaelVan Finger were in the unit at that timeThe General Counsel contends that David Haysom andEarlWayne Duff should also be included, and the janitor,Laurence Weinman, should be excludedThe Respondent contends that David Haysom and EarlWayne Duff should be excluded and the janitor should beincludedInasmuch as the Examiner has entered findings thatHaysom was a supervisor at all times pertinent and thatDuff was discharged for cause on July 20, he finds thatHaysom and Duff should be and they hereby are excludedfrom the unit as of July 22Wine testified thatWeinman was employed as a janitorto clean the premises and worked daily at his assignmentat a fixed rate of $4.00 per day, by agreement with Long.He was, therefore, a regular part-time employee, as weremost of the student help. Weinman was in the activeemploy of the Respondent at all times pertinent.It is the finding of the Examiner that Weinman hadsufficient community of interest with the balance of theunit to warrant his inclusion therein, and he so findsAdding Weinman to the agreed inclusions set out in thesecond paragraph above, there were 16 employees in theunitThe record establishes that as of that date the Unionhad secured eight valid authorization cards from unitemployeesCassidy,Craig,Darst,Granberg,Mastel,Munsterman,Robertsand Schaffner.Therefore, theUnion did not represent a majority of the employees inthe unit at that time, as it claimed.Lacking such majority status, the Respondent was notunder any duty to bargain with the Union on July 22 or atany time subsequent, either generally with respect to theunit employees' wages, hours and working conditions, orwith respect to the wage increases granted to variousemployees subsequent to July 22."For the reasons stated above, the Examiner finds andconcludes that the Respondent did not violate Section8(a)(5) of the Act and shall recommend that all portionsof the complaint so alleging be dismissed.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce and in a business affecting commerce and theUnion is a labor organization within the meaning ofSection 2(2), (5), (6) and (7) of the Act.2.By interrogating employees concerning their unionsympathies, affiliation and desires and those of otheremployees,bygrantingwage increases to influenceemployees in their attitude towards and support of theUnion, and by discharging Myrtle Darst for engaging inunion activities, all as set forth above, the Respondent hasengaged in and is engaging in unfair labor practicesviolative of Section 8(a)(1) and (3) of the Act"In addition to the August I increases earlier discussed,the recordestablishes that increases were given to Borgens sometime in August, toGranberg in late August or September, and to Mastel in September3.The Respondent did not otherwise violate the Act.4The aforesaid unfair labor practices occurring inconnectionwithRespondent's operations in interstatecommerce will tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof unlessremedied in accordance with the provisions of the Act.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, it will be recommended that itcease and desist therefrom and take certain affirmativeaction of the type conventionally ordered in such cases asprovided in the Recommended Order below, which arenecessary to remedy and remove the effects of the unfairlabor practices and to effectuate the policies of the ActRECOMMENDED ORDEROn the basis of the entire record and the foregoingfindings and conclusions, the Examiner recommends thattheRespondent, its officers, agents, successors, andassigns, be ordered to1.Cease and desist from interrogating its employeesconcerning their and other employees' union membership,desires, sympathies and affiliations.2.Cease and desist from granting wage increases to itsemployees to influence their support of the Union3.Cease and desist from discharging employees forleading an effort to secure union representation for theemployees or for otherwise supporting the Union4Offer Myrtle Darst immediate and full reinstatementto her former or substantially equivalent position at therateof pay and with all other rights, privileges andbenefits she would have enjoyed but for the discriminationagainst her, and make her whole for any losses in earningsandbenefitsshehassufferedbyreasonof thediscrimination against her in the manner established bythe Board inF W Woolworth Company,90 NLRB 289,with interest at the rate of 6 percent per annum as setforth inIsis Plumbing & Heating Co ,138 NLRB 7165.Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary for the determination of the amount ofbackpayandotherbenefitsdueundertheserecommendations.6.Post at its restaurant in Yakima copies of theattached noticemarked "Appendix "' ° Copies of suchnotice on forms furnished by the Regional Director forRegion 19 shall be signed by the Respondent or itsauthorized representative and posted by it immediately onreceipt thereof and maintained for a period of 60 daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that such notices are notaltered, defaced, or covered by any other material7Notify the Regional Director for Region 19, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to comply"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words"aDecree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order " ROYAL FORK OF WASH193herewith.' 5IT IS RECOMMENDED that allegations of unfair laborpractices other than those found above be dismissed"in the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 19, in writing, within 10 days from the date of this Order, whatsteps it has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatAfter a trial in which all sides had a chance to giveevidence, the National Labor Relations Board found thatwe,RoyalForkofWashington, Inc., violated theNational Labor Relations Act, as amended, by1.Asking questions of our employees about theiraffiliationwithor support of Hotel,Motel andRestaurant Employees Union Local 294, an affiliate oftheHotel and Restaurant Employees and BartendersInternational Union, AFL-CIO;2.Asking questions of our employees to find outwhich employees were leaders of the move among themto secure representation by the Union named above inbargaining collectively with us to improve their wages,hoursandworkingconditions,whichemployeessupported the move, and which did not,3Giving wage increases to influence nonsupportersof the move for union representation to continue torefrain from supporting the Union and to influencesupporters of the Union to cease supporting the Union,4.DischargingMyrtleDarstforleadingandsupporting themovement among the employees tosecure representation by the Union.The Board ordered us to promise our employees thatwe would not do these things again, nor in any other wayinterferewith, restrain, or coerce them in the exercise oftheir rights under Section 7 of the Act to-Organize themselves into a unionForm, join, or help unionsBargain as a group through a union representativeof their choiceAct together for collective bargaining or formutual aid and protectionRefuse to do any or all of the above.We therefore promise that:WE WILL not question any of our employees abouttheirunionactivities,supportor those of otheremployees;WE WILL not grant wage increases to influence ouremployees to refrain from supporting a union or toinfluence them to cease supporting a union;WE WILL not fire any of our employees for leadingorparticipatinginamove to secure unionrepresentation for the purpose of bargaining collectivelywith us for improvements in their wages, hours andworking conditions;WE SHALL give Myrtle Darst her job back and makeup any losses in pay or other benefits she has sufferedsince we discharged her, with interest at 6 percentWE WILL not interfere with, coerce or restrain any ofour employees in their exercise of their Section 7 rightsas set out aboveDatedByROYAL FORK OFWASHINGTON, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Republic Bldg.,10th Floor, 1511 Third Ave., Seattle, Washington 98101,Telephone 583-74-73